DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Status of the claims:  Claims 1, 6, 7, 9, 10, 13, 17, 18 are currently pending.
Priority
This application is a CON of 15/945,515 (04/04/2018 ABN)
15/945,515 has PRO 62/481,381 (04/04/2017)
15/945,515 is a CIP of 14/371,731 (07/10/2014, US 9987257)
14/371,731 has PRO 61/585,234 (01/10/2012).
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112 as follows.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/585,234, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
MPEP 2163 states:
To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998)

…

If the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as lacking adequate written description, or in the case of a priority or benefit claim under 35 U.S.C. 119, 120, 365, or 386, the priority or benefit claim must be denied.

Regarding claim 1, Applicant made the following statement regarding the amended claims:
Applicants submit that the amended claims should be accorded priority to provisional application Serial No. 61/585,234 filed January 10, 2012. That application discloses on page 4 a dosage of 90 mg/kg/day of amoxicillin. On at least page 20 of the provisional, a ratio of amoxicillin to clavulanate potassium in the amount of about 56:1 is disclosed, which corresponds to the instant claim ratio of 90:1.66 mg/kg/day. 

The Examiner could locate the following on Page 4 of the priority document (US 61/585234) relevant to the amendment:

    PNG
    media_image1.png
    262
    908
    media_image1.png
    Greyscale

which is stating the existing recommended dosage and not the claimed invention.  Applicant also pointed to page 20 (Remarks 7/7/20: “On at least page 20 of the provisional, a ratio of amoxicillin to clavulanate potassium in the amount of about 56:1 is disclosed, which corresponds to the instant claim ratio of 90:1.66 mg/kg/day”) which includes the following relevant to the claim amendment:

    PNG
    media_image2.png
    303
    902
    media_image2.png
    Greyscale

however, this does not provide literal support for the new limitation of:
“wherein an amoxicillin dosage is about 90 mg/kg/day and a clavulanate potassium dosage is about 1.66 mg/kg/day”
Also, the ratio disclosed in the priority document combined with the “currently recommended pediatric dosage, 90/6.4 mg/kg/day” does not establish possession of the new limitation because one of ordinary skill in the art would not know which dose to apply the ratio to – i.e. 90/x = 56/1 => x = 90/56 = 90:1.607 mg/kg/day OR y/6.4 = 56/1 => y = 56*6.4 = 358:6.4 mg/kg/day amoxicillin:clavulanate potassium.  Either way, the amended claim language is not supported by the priority document.  Furthermore, the priority document includes statements such as “The compounds of this invention will normally be used orally at dosages in the range from about 3.2 mg/kg/day for children weighing less than 40 kg.” ([0038]) which would lead one skilled in the art to believe that Applicant did not possess the amended scope.
In addition, the amended claims include the limitation of “a pediatric patient under 24 months of age” however, the limitation of 24 months is not literally or inherently supported by the priority document such that one of ordinary skill in the art would recognize possession of the claim limitation. 
Response Regarding Claim 1
Regarding “a pediatric patient under 24 months of age” Applicant amended the claim to “a pediatric patient” which is disclosed in the priority document in a manner that satisfies 35 USC 112.
Regarding “wherein an amoxicillin dosage is about 90 mg/kg/day and a clavulanate potassium dosage is about 1.66 mg/kg/day” Applicant amended the “1.66 mg/kg/day” language to “1.6not persuasive.
Response Regarding Claims 6 and 7
Regarding claim 6’s language of “the method reduces a rate of protocol-defined diarrhea (PDD) by at least 9 percent compared to a control” and claim 7’s language of “wherein the method reduces a rate of diaper dermatitis by at least 8 percent compared to a control”, Applicant amended the claims in a manner that satisfies 35 USC 112.  
Because the claims continue to claim subject matter not supported by the priority document, the claim of priority is denied and the earliest support appears to be filing date of the 15/945515 CIP of 4/4/2018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 9, 10, 13, 17-18 are rejected under 35 U.S.C. 102(b) as being anticipated by Spector (WO2013/173808).
Spector teaches methods of treating pediatric bacterial infections (claim 19) including otitis media (claim 26) wherein the dosage ratio of amoxicillin to clavulanate potassium is 28:1 to 56:1, or 35:1 (claim 27-28).  Spector teaches that the pediatric dose is 90 mg/kg/day amoxicillin which corresponds to the instant claim ratio of 90:1.6 mg/kg/day when converting the ratio from Spector’s claims 27-28 (i.e. 90/56 = 1.6).  Spector teaches combinations with acetaminophen ([0144], p. 40-41).  Spector teaches the reduction in diarrhea and diaper rash ([0109], p. 30).  Spector teaches treatment for 14 days or less (claim 21) and the initial dosage has more clavulanate potassium than subsequent dosages (claim 20).  Spector teaches treating pediatric patients with resistant bacterial infections (p. 48: “maintain the efficacy of the composition in view of betalactamase mediated resistance H. influenzae and M . catarrhalis”).
Therefore, the claims are rejected as anticipated.
Response
Applicant argues that Spector is not prior art due to the provisional application, 61/585234.  As detailed supra, the claim of priority is denied and Spector is prior art for the current claims.  This rejection is maintained.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 9, 10, 13, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Spector (WO2013/173808).
Spector teaches as detailed in the 35 USC 102 rejection of claims 1, 9, 10, 13, 17, 18 supra and is incorporated herein and also rendering these claims obvious.  
Regarding claim 6, Spector does not teach reducing PDD compared to a control, however Spector does teach that reducing the dosage also reduces side effects including diarrhea (p. 48, [0164]) such that one of ordinary skill in the art would have a reasonable expectation that using the modified formulation would reduce PDD and arrive at the claimed invention.
Regarding claim 7, Spector does not teach reducing diaper dermatitis compared to a control, however Spector does teach that reducing the dosage also reduces side effects including diaper rash (p. 48, [0164]) such that one of ordinary skill in the art would have a reasonable expectation that using the modified formulation would reduce diaper dermatitis and arrive at the claimed invention.
The level of skill in the art is very high and one of ordinary skill in the art would consider improving dose combinations particularly where side effects are well-known within the regulatory framework such as in clinical trials to determine the most effective formulation of a given medicine.  In this case, the amoxicillin-clavulanate combination is well-known as are the side effects such that one of ordinary skill in the art would be highly motivated to reduce the side effects which Spector identifies as being due to the clavulanate component ([0013]-[0019]) thereby motivating reducing its dose.  Thus, the claims are rejected as prima facie obvious.
Response
Applicant argues that Spector is not prior art due to the provisional application, 61/585234.  As detailed supra, the claim of priority is denied and Spector is prior art for the current claims.  This rejection is maintained.

Conclusion
The claims are not in condition for allowance.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639